The defendant was convicted of the offense of distilling, etc., and appeals. The evidence, in its strongest aspects for the state, was: A still was found in operation; some men were working at or around it; that defendant was seen about 30 yards away from the still, standing up, doing nothing; that, when witness was observed by defendant, he (defendant) picked up his coat, lying near the still, and ran. There was a dense fog covering the territory. Defendant's evidence was to the effect that he was not there; that he was at home, one mile or more away; that he knew nothing of the still, and had nothing to do with it. The evidence creates a suspicion that defendant is guilty; but that is all. We have carefully read it, and cannot find therein basis for holding that the presumption of innocence, which the law raises for the protection of defendants on trial for crime, has been overcome. The trial court committed reversible error in overruling defendant's motion for a new trial. Seigler v. State, 19 Ala. App. 135,95 So. 563. Reversed and remanded. *Page 691